DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 7 and 13-25 are pending in this application.  
	Claims 1 and 7 are currently amended.

	Claims 2-6 and 8-12 are cancelled.

	Claims 13-25 are new.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the 35 U.S.C 112 (f) Claim Interpretation have been fully considered and are persuasive.  The 35 U.S.C 112 (f) Claim Interpretation of Claim(s) 1 and 4 and their respective dependencies has been withdrawn. 

Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1-12 under Sakurai (US PG. Pub 2007/0229886 A1) in view of Saito (US PAT. No. 7,965,402 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Shirasaka (US PG. Pub. 2014/0115608 A1) in view of Oomura (US PG. Pub. 2005/0141012 A1) for amended claims 1 and 7 and new claims 13-25.

Regarding Applicant’s Argument, filed 2/24/2021:	
Applicant’s arguments with respect to amended claim limitation(s) to independent claims 1, and 7 and newly proposed claims 13-25 have been considered but are moot because the arguments are addressed by the newly cited Shirasaka (US PG. Pub. 2014/0115608 A1) and Oomura (US PG. Pub. 2005/0141012 A1) reference(s) explained in the body of rejection below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 7 and 13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka (US PG. Pub. 2014/0115608 A1) in view of Oomura (US PG. Pub. 2005/0141012 A1).

	Referring to Claim 1, Shirasaka teaches an information processing apparatus (See Shirasaka, Fig. 2, Image Forming System 1) comprising a storage (See Shirasaka, Fig. 2, External Storage Unit 16) that stores a print setting application associated with first and second printers (See Shirasaka, Fig. 2, Image Processing Apparatus 10 (First Printer) and Printing Device 70 (Second Printer), Sect. [0028], the image forming system 1 includes an image processing apparatus 10 and a printing device 70 connected through network 60 and the system 1 further includes an external storage device 16.  The external storage device 16 is configured to store a driver installer 40 as a program for installing the printer driver 50 to the internal storage unit 15; a printer driver package 20 combining a file necessary for operating the printer driver 50; and a plug-in package 30 combining a plug-in information file and a plug-in file for adding a function to the printer driver 50.), wherein the information processing apparatus (See Shirasaka, Fig. 2, Image Forming System 1), by executing the print setting application:
provides a first print setting window interface (See Shirasaka, Fig. 2, Input Unit 13) that enables a user to perform print setting for printing by the first printer (See Shirasaka, Fig. 2, Sect. [0082] lines 1-4, when input data are input from outside into the input unit 13 of the image processing apparatus 10 shown in FIG. 13, the input data are processed with the image processing to generate the image data) and a second print setting interface (See Shirasaka, Fig. 2, Operation Unit 77) that enables a user to perform print setting for printing by the second printer (See Shirasaka, Fig. 2, Sect. [0042] lines 6-11, When the printing unit 78 receives the instruction of the printing operation input by the user from the operation unit 77, the printing unit 78 retrieves the image data stored in the storage unit 76, and forms (prints) the image on the recording medium according to the image data.);
determines whether an installed add-in is compatible with each of the first and second printers (See Shirasaka, Sect. [0037]-[0038], the plug-in installing unit 43 is a program including a plug-in information file retrieving unit 43a for retrieving the plug-in information file 31 to obtain a plug-in file name; a file copying unit 43b for identifying the plug-in file 32 according to the plug-in file name obtained with the plug-in information file retrieving unit 43a, so that the plug-in file 32 is copied to a driver file storage unit 52; and a plug-in registration unit 43c for adding the plug-in package 30 to a driver configuration file list 51 so that the plug-in package 30 is registered in the printer driver 50…the printer driver 50 includes the driver configuration file list 51 listing a group of the files necessary for operating as the printer driver 50; the driver file storage unit 52 for storing the files listed in the driver configuration file list 51; and a control unit (not shown) associated with the printing operation.  Further, the driver file storage unit 52 is a memory region for storing a driver file 52a; a plug-in information file 52b; and a plug-in file 52c.  A location (a path) of the memory region can be obtained using a function that the OS 12 shown in FIG. 2 is provided with as standard.).

Shirasaka fails to explicitly teach adds a button of the add-in to a setting interface for a printer of the print setting application, with which the installed add-in is determined to be compatible;
wherein the setting interface is different from the first and second print setting interfaces.
However, Oomura teaches adds a button of the add-in to a setting interface for a printer of the print setting application, with which the installed add-in is determined to be compatible (See Oomura, Sect. [0040], The UI add-in 104 adds items such as buttons for the additional functions, text designating box, and the like onto a user interface of the UI driver 104.  Information for associating with a handler to each process is included in the items such as buttons, check boxes, and the like added onto a user interface of the UI driver 103 by the UI driver 103 and the UI driver 104.  When the user operates the UI, the OS transfers the contents of the operation executed by the user to the handler associated with the item on each UI.  The UI driver 103 and the UI add-in 104 records the operation contents as print setting information.);
wherein the setting interface is different from the first and second print setting interfaces (See Oomura, Fig. 1, Sect. [0036], A UI driver 103 and the graphics driver 105 are modules which are provided from the vender of the printing apparatus 110.  The UI driver 103 is a module for providing a user interface that is peculiar to the printing apparatus to the user so that a printing mode such as duplex printing, finisher, or the like which depends on the printing apparatus in accordance with a request from the application 101.  The graphics driver 105 is a module which receives a DDI call of the GDI 102 and forms a job command depending on the device.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the information is registered to the print setting application so that the print setting application adds the button of the add-in to the setting interface; wherein the setting interface is different from the first and second print setting interfaces. The motivation for doing so would have been to suppress dependency on versions of a plurality of printer drivers or models of the printing apparatus as much as possible, those functions are provided as additional add-in (plug-in) modules having a common expansion interface (See Sect. [0005] of the Oomura reference).  Therefore, it would have been obvious to combine Shirasaka and Oomura to obtain the invention as specified in claim 1.

Referring to Claim 7, the structural elements of apparatus claim 1 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 13, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Shirasaka, Fig. 2, CPU 11, Sect. [0029], the image processing apparatus 10 includes a central processing unit (referred to as a CPU) 11 for controlling an entire operation; an operation system (referred to as an OS) 12; an input unit 13 for inputting data from outside; a display unit 14 for displaying an internal status, an operation guide, and the like; an internal storage unit 15 for installing a printer driver 50 as software for operating the image processing apparatus 10; a transmission unit 17 for outputting the image data and the like; and a reception unit 18 for receiving communication control data and the like.  The components of the image processing apparatus 10 are connected to each other through an internal bus 10a.) and various memories stored therein.

Referring to Claim 14, Shirasaka teaches the information processing apparatus according to claim 1 (See Shirasaka, Fig. 2, Image Forming System 1).

Shirasaka fails to explicitly teach wherein the information processing apparatus, by executing the print setting application, further:

adds the button of the add-in to the setting interface in a case where the installed add-in is determined to add the button to the setting interface.

However, Oomura teaches wherein the information processing apparatus, by executing the print setting application (See Oomura, Sect. [0039] lines 1-5, When the user executes the printing by using the application 101, the application 101 calls the UI driver 103 in order to make detailed print setting such as duplex, finishing, or the like.  The UI driver 103 displays a UI to urge the user to make the setting that is peculiar to the device.), further:
determines whether the installed add-in adds a button to a print setting interface or a setting interface (See Oomura, Sect. [0039] lines 5-8 and [0040] lines 1-3, At this time, if the UI add-in 104 has already been installed, the UI add-in 104 is called and requested to execute an operation to display a UI for setting additional functions…The UI add-in 104 adds items such as buttons for the additional functions, text designating box, and the like onto a user interface of the UI driver 104.); and
adds the button of the add-in to the setting interface in a case where the installed add-in is determined to add the button to the setting interface (See Oomura, Sect. [0040] lines 3-11, Information for associating with a handler to each process is included in the items such as buttons, check boxes, and the like added onto a user interface of the UI driver 103 by the UI driver 103 and the UI driver 104.  When the user operates the UI, the OS transfers the contents of the operation executed by the user to the handler associated with the item on each UI.  The UI driver 103 and the UI add-in 104 records the operation contents as print setting information.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the information processing apparatus, by executing the print setting application, further: determines whether the installed add-in adds a button to a print setting interface or a setting interface; and adds the button of the add-in to the setting interface in a case where the installed add-in is determined to add the button to the setting interface. The motivation for doing so would have been to suppress dependency on versions of a plurality of printer drivers or models of the printing apparatus as much as possible, those functions are provided as additional add-in (plug-in) modules having a common expansion interface (See Sect. [0005] of the Oomura reference).  Therefore, it would have been obvious to combine Shirasaka and Oomura to obtain the invention as specified in claim 14.

	Referring to Claim 15, Shirasaka teaches the information processing apparatus according to claim 1 (See Shirasaka, Fig. 2, Image Forming System 1), wherein the installed add-in activates the print setting application so that information of the add-in is registered to the print setting application (See Shirasaka, Sect. [0036], the plug-in installing unit 43 is a program for storing the plug-in package 30 including the plug-in information file 31 and the plug-in file 32 for adding the function into the printer driver 50 where the necessary file is installed, so that the plug-in information file 31 and the plug-in file 32 are registered in the printer driver 50.).

Referring to Claim 16, Shirasaka teaches the information processing apparatus according to claim 15 (See Shirasaka, Fig. 2, Image Forming System 1).
Shirasaka fails to explicitly teach wherein the information is registered to the print setting application so that the print setting application adds the button of the add-in to the setting interface.

However, Oomura teaches wherein the information is registered to the print setting application so that the print setting application adds the button of the add-in to the setting interface (See Oomura, Sect. [0040] lines 1-7, The UI add-in 104 adds items such as buttons for the additional functions, text designating box, and the like onto a user interface of the UI driver 104.  Information for associating with a handler to each process is included in the items such as buttons, check boxes, and the like added onto a user interface of the UI driver 103 by the UI driver 103 and the UI driver 104.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the information is registered to the print setting application so that the print setting application adds the button of the add-in to the setting interface. The motivation for doing so would have been to suppress (See Sect. [0005] of the Oomura reference).  Therefore, it would have been obvious to combine Shirasaka and Oomura to obtain the invention as specified in claim 16.

	Referring to Claim 17, Shirasaka teaches the information processing apparatus according to claim 15 (See Shirasaka, Fig. 2, Image Forming System 1), wherein:
a notification is displayed based on completion of the installing (See Shirasaka, Sect. [0052], In step ST2, the driver installing unit 42 installs the printer driver selected in step ST1, and the process proceeds to step ST3.  In step ST3, after the printer driver is installed, the plug-in installing unit 43 installs the plug-in, and the process proceeds to step ST4.  In step ST4, after the plug-in is installed, the UI display unit 41 displays a completion message on the selection screen (not shown) of the display unit 14, thereby completing the process.);
the add-in is activated based on selection of the notification by a user (See Shirasaka, Sect. [0035] lines 6-10 and [0053] The UI display unit 41 is provided for displaying information on the screen of the display unit 14 shown in FIG. 2, so that a user selects the type of the printer driver 50 to be installed and the setting of the printer driver 50…As shown in FIG. 4(b), when the process of the plug-in installing unit 43 starts, the process proceeds to step ST5.  In step ST5, the plug-in information file retrieving unit 43a retrieves the plug-in information file 31, so that the plug-in information file retrieving unit 43a obtains the plug-in file name to identify the plug-in file 32, and the process proceeds to step ST6.); and
the activated add-in activates the print setting application (See Shirasaka, Sect. [0054]-[0055], In step ST6, the file copying unit 43b copies the plug-in file 32 to the driver file storage unit 52 as shown in FIG. 5, and the process proceeds to step ST7.  In step ST7, the file name of the plug-in information file 51e is added to the driver configuration file list 51 of the printer driver 50 thus installed, and the process proceeds to step ST8…In step ST8, the plug-in information file 52b is copied to the driver file storage unit 52, and the process proceeds to step ST9.  In step ST9, the printer driver 50 is updated using a function that the OS 12 possesses as standard, thereby completing the process.).

Referring to Claim 18, the structural elements of apparatus claim 14 perform all of the steps of method claim 18.  Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 14.

	Referring to Claim 19, the structural elements of apparatus claim 15 perform all of the steps of method claim 19.  Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 15.

Referring to Claim 20, the structural elements of apparatus claim 16 perform all of the steps of method claim 20.  Thus, claim 20 is rejected for the same reasons discussed in the rejection of claim 16.

	Referring to Claim 21, the structural elements of apparatus claim 17 perform all of the steps of method claim 21.  Thus, claim 21 is rejected for the same reasons discussed in the rejection of claim 17.

Referring to Claim 22, arguments analogous to claim 14 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Shirasaka, Fig. 2, CPU 11, Sect. [0029], the image processing apparatus 10 includes a central processing unit (referred to as a CPU) 11 for controlling an entire operation; an operation system (referred to as an OS) 12; an input unit 13 for inputting data from outside; a display unit 14 for displaying an internal status, an operation guide, and the like; an internal storage unit 15 for installing a printer driver 50 as software for operating the image processing apparatus 10; a transmission unit 17 for outputting the image data and the like; and a reception unit 18 for receiving communication control data and the like.  The components of the image processing apparatus 10 are connected to each other through an internal bus 10a.) and various memories stored therein.

	Referring to Claim 23, arguments analogous to claim 15 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Shirasaka, Fig. 2, CPU 11, Sect. [0029], the image processing apparatus 10 includes a central processing unit (referred to as a CPU) 11 for controlling an entire operation; an operation system (referred to as an OS) 12; an input unit 13 for inputting data from outside; a display unit 14 for displaying an internal status, an operation guide, and the like; an internal storage unit 15 for installing a printer driver 50 as software for operating the image processing apparatus 10; a transmission unit 17 for outputting the image data and the like; and a reception unit 18 for receiving communication control data and the like.  The components of the image processing apparatus 10 are connected to each other through an internal bus 10a.) and various memories stored therein.

Referring to Claim 24, arguments analogous to claim 16 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Shirasaka, Fig. 2, CPU 11, Sect. [0029], the image processing apparatus 10 includes a central processing unit (referred to as a CPU) 11 for controlling an entire operation; an operation system (referred to as an OS) 12; an input unit 13 for inputting data from outside; a display unit 14 for displaying an internal status, an operation guide, and the like; an internal storage unit 15 for installing a printer driver 50 as software for operating the image processing apparatus 10; a transmission unit 17 for outputting the image data and the like; and a reception unit 18 for receiving communication control data and the like.  The components of the image processing apparatus 10 are connected to each other through an internal bus 10a.) and various memories stored therein.

	Referring to Claim 25, arguments analogous to claim 17 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as (See Shirasaka, Fig. 2, CPU 11, Sect. [0029], the image processing apparatus 10 includes a central processing unit (referred to as a CPU) 11 for controlling an entire operation; an operation system (referred to as an OS) 12; an input unit 13 for inputting data from outside; a display unit 14 for displaying an internal status, an operation guide, and the like; an internal storage unit 15 for installing a printer driver 50 as software for operating the image processing apparatus 10; a transmission unit 17 for outputting the image data and the like; and a reception unit 18 for receiving communication control data and the like.  The components of the image processing apparatus 10 are connected to each other through an internal bus 10a.) and various memories stored therein.

Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takashima et al. (US PG. Pub. 2013/0176584 A1) discloses A network system in which a server apparatus is connected to a client apparatus via a network, characterized in that the server apparatus includes transmission means for transmitting identification information used to install a model-specific printer driver corresponding to a printer having undergone shared setting in accordance with a request from the client apparatus, and the client apparatus includes request means for issuing a request for the identification information to the server apparatus to update a basic driver which corresponds to a printer having undergone shared setting in the server apparatus and has been installed by using Point and Print, and control means for . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677